DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al (WO 2015/098594 and its English equivalent translation 11,199,777)
Endo et al disclose a resist underlayer composition comprising an amine-containing polymer, wherein the nitrogen atoms appear to fall within the claimed range of 3 to 47% wt of the polymer:


    PNG
    media_image1.png
    145
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    108
    154
    media_image2.png
    Greyscale

The polymer structure meets the limitations of the instant (4), wherein the instant Ar is phenyl or naphthyl, R1 and R2 are preferably H, x3 is -N(Rb)2, wherein Rb is H, alkyl, aryl, or cyclic, and the MW of the polymer is preferably 600 to 200,000, with examples also falling within the claimed range set forth by the instant claim 7 (claims 1, 5-7, 10). The composition further comprises a crosslinking agent  and a thermal acid generator (examples, claim 3, 4, instant claim 8, 9)

The method includes coating the composition onto a substrate, forming a resist layer and pattern, wherein the method may further comprise a hard mask on the underlayer film (reference claims 6 and 7; instant claims 1, 2, and 11).
Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zampini et al (2007/0238052).
Zampini et al disclose a coating composition for a resist underlayer, wherein the underlayer preferably comprises a dimethylaminoethyl methacrylate unit, meeting the structural limitations of the instant formula and the nitrogen appears to be present in an amount falling within the scope of the instantly claimed amount.


    PNG
    media_image3.png
    121
    290
    media_image3.png
    Greyscale

Wherein the instant L1 is -C(=O)O-, l2 an alkyl, and X2 -N(Rb)2 (instant claims 1, 3, 4, 10).
The polymer preferably has a MW of 500 to 1,000,000 ([0058]; instant claim 7).
The composition comprises amount of crosslinking compound ([0043]; instant claim 8), and comprises a thermal acid generator ([0064]-[0065]; instant claim 9).
The method includes the steps as claimed, with an embodiment including a hardmask layer coated into the underlayer (instant claims 1, 2, and 11):

    PNG
    media_image4.png
    104
    278
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    109
    268
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722